Citation Nr: 1426341	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-22 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
      
2.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to January 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Detroit, Michigan maintains jurisdiction over the Veteran's claims file.

The Veteran and his spouse provided testimony before a Decision Review Officer (DRO) at the RO in February 2010.

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board issued a decision in August 22, 2013, that remanded the Veteran's claims currently on appeal for further development.  The Board decision noted that the Veteran had failed to report for a hearing before a Veterans Law Judge (VLJ) and had not explained his absence or requested to reschedule the hearing.  The Board stated that it considered the Veteran's hearing request to be withdrawn.  

However, the Veteran's file now contains a May 2013 letter from the Veteran which had been received by VA, but had not been associated with his file at the time of the August 2013 Board decision.  In this letter the Veteran reported that he had reported for his scheduled hearing on May 2, 2013.  He noted that this was the day that McNamara had a bomb threat.  He reported that the VLJ's assistant rescheduled the Veteran's hearing for the next day (May 3, 2013).  The Veteran reported that he informed the assistant that he could not make the May 3rd hearing due to transportation issues and family hardship, due to previously scheduled commitments that were scheduled way in advance of the last minute change.  The Veteran asked that he be scheduled for a Board videoconference hearing as soon as possible because he did make it to the initially scheduled appointment in good faith.  

The record confirms that the Veteran's Board hearing was originally scheduled for May 2, 2013, and contains a note that he failed to report to a May 3, 2013, hearing.  

Given the facts now of record, the Board finds that good cause was given for the Veteran's failure to report to the May 3, 2013, hearing, and that the Veteran must be provided a Board videoconference hearing.  

The Board recognizes that the August 22, 2013, Board decision also denied your appeal for a compensable initial rating for status post fracture of the left fifth metacarpal with degenerative arthritis.  If you report for a new Board hearing, the Board will vacate that decision and a new decision will be entered.  See 38 C.F.R. § 20.904(a)(3).  If you are scheduled for a hearing and fail to appear, the August 22, 2013 decision will not be vacated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for the desired Board videoconference hearing in accordance with the docket number of his appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



